



Exhibit 10.12
 
Summary of Horace Mann Educators Corporation
Named Executive Officer Annualized Salaries
 
The table below summarizes the annualized salaries of Horace Mann Educators
Corporation's (the "Company") Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company's Proxy Statement for the 2013 Annual Meeting of Shareholders
(collectively the "Named Executive Officers"), as well as the individual
appointed as President and Chief Executive Officer effective September 17,
2013. These salaries may be changed at any time at the discretion of the
Compensation Committee and/or Board of Directors of the Company. These salaries
do not include short-term and long-term incentive compensation amounts, the
Company's contributions to defined contribution plans and the Company's
contributions to other employee benefit programs on behalf of these individuals.
 
Named Executive Officer
 
Annualized Salary
 
Marita Zuraitis
   President and Chief Executive Officer
 
$
650,000.00
 
Peter H. Heckman
   Former President and Chief Executive Officer
 
$
700,000.00
 
Dwayne D. Hallman
   Executive Vice President and Chief Financial Officer
 
$
430,008.00
 
Stephen P. Cardinal
   Executive Vice President, Property & Casualty
 
$
412,008.00
 
Thomas C. Wilkinson
   Former Executive Vice President, Property & Casualty
 
$
338,004.00
 
Matthew P. Sharpe
   Executive Vice President, Annuity & Life
 
$
325,008.00
 

 
Last revision date:  November 1, 2013
 
 

 

